DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 30th, 2021 has been entered. Claims 1-3, 5, and 8 remain pending in the application. Applicant’s amendments to claims 1, 2, and 8 have overcome each and every rejection previously set forth in the Final Rejection Office Action mailed April 30th, 2021.  Explanation is provided in the sections below under Allowable Subject Matter.
Response to Arguments
Applicant’s REMARKS on Pages 5-8, filed July 30th, 2021, with respect to “II. Claim Rejections – 35 USC § 102 and 103” have been fully considered and are overall persuasive.  Specifically, Examiner agrees with Applicant’s arguments regarding Fey et. al (US 2016/0314357; hereinafter Fey) in combination with Lee et al. (US 2017/0247054; hereinafter Lee) when considered towards the claims as a whole.  The argument that Fey is unrelated to vehicle travel control is not persuasive, but is rendered moot due to allowable subject matter.  Therefore, the previous rejections under 35 USC § 102 and 103 have been withdrawn.
Allowable Subject Matter
Claims 1-3, 5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither Lee nor Fey, as applied to previously rejected, independent claims 1 and 8, discloses or teaches:
"… wherein the size information includes a wheel base that is a distance between a front wheel of the vehicle and a rearmost wheel of the towed vehicle, and
wherein the ECU is further programmed to determine, based on the map information and the wheel base, a target travel route to a destination, such that the routing object can pass through a curve zone included in the target travel route without protruding from a roadway." as recited or analogously recited in amended claims 1 and 8 of the application.
In the closely related prior art reference of Lee, the determination of the ability of a vehicle and a towed vehicle to pass through a curve in a route without protruding from a roadway is disclosed.  However, the distance from the center of the front axle of a towing vehicle to the center of the rearmost axle (i.e. the overall wheel base) of an attached load/towed vehicle is not a considered parameter.  Only the individual wheel bases of the vehicle and the attached load are considered separately, but there is no consideration of an overall wheel base of the combination of a vehicle and an attached load.
In the closely related prior art reference of Fey, the maximum dimensions of a vehicle and a towed load (i.e. a towed vehicle) are considered for the safety of a vehicle performing driving maneuvers autonomously.  The maximum length dimension may be determined with reference to the front and rear axles, but it is not explicitly clear from this reference that a distance from the center of the front axle of a vehicle to the center of the rearmost axle of a towed load (i.e. the overall wheel base) is used as the value. 
The abovementioned references cannot be reasonably combined and applied to the limitations, particularly due to the fact that the actual wheel base measurement is a claimed parameter for determining whether a vehicle and a towed vehicle can pass through a curve without protruding from a roadway.  Since Fey does not explicitly teach the acquisition of a wheel base measurement as defined by the claims, and since Lee does not disclose the use of an overall measurement of a vehicle and towed load, it is not obvious that an overall wheel base measurement of a vehicle in combination with a towed load would be utilized as a main parameter for determining whether a vehicle can pass through a curve 
Claims 2-3, and 5 are allowed based on their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/13/2021